Citation Nr: 1607002	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right eye scar.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2003 to June 2007 and from December 2007 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement so service connection for each disability included in the Veteran's current appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for VA examinations on two different occasions; however, the record shows that notice of the examinations was not sent to the Veteran's correct address.  See March 15, 2013 Letter (listing address in Logan, Utah); cf. April 10, 2013 Failure to Report Notice (listing address in Layton, Utah); see also August 12, 2013 Letter (providing new address, still in Logan, Utah); cf. May 19, 2014 Failure to Report Notice (listing address in Layton, Utah).  Notice of the VA examinations was sent to an address in Layton, Utah, despite the fact that the Veteran had not lived in Layton, Utah since at least March 2012.  See March 2012 Claim (listing address in Logan, Utah).

Accordingly, VA should schedule the Veteran for new VA examinations and provide notice to his correct address. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for a psychiatric, low back, left shoulder, right hip, and/or right eye scar since February 2012.  Make arrangements to obtain all records that he adequately identifies.  

2.  After all available records have been obtained, schedule the Veteran for appropriate examination(s) of his left shoulder, low back, right hip, and right eye.  

It appears that the Salt Lake City VAMC has an incorrect mailing address for the Veteran.  Notice of the examination(s) must be mailed to the Veteran's current address of record, most recently reported in an April 9, 2015, letter from the Veteran's attorney.  A copy of the notification letter must be associated with the claims folder.  

The examiner(s) must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner(s) should identify all current left shoulder, low back, right hip, and right eye disorders found to be present, to include any scar of the right eye.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder, low back, and/or right hip disorder, and/or right eye scar, had its clinical onset during active service or is related to any incident of service.  

The examiner(s) must provide a comprehensive report(s) including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

It appears that the Salt Lake City VAMC has an incorrect mailing address for the Veteran.  Notice of the examination(s) must be mailed to the Veteran's current address of record, most recently reported in an April 9, 2015, letter from the Veteran's attorney.  A copy of the notification letter must be associated with the claims folder.  

The examiner should identify all current psychiatric disorders found to be present, to include any PTSD.  

As to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, including the incidents reported in the Veteran's stressor statements.  

For the purpose of providing the opinion, the examiner should accept as true the Veteran's reports of in-service stressors, as well as his statements concerning the onset and duration of his symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




